Title: To Alexander Hamilton from Francis Kinloch Huger, 27 March 1800
From: Huger, Francis Kinloch
To: Hamilton, Alexander


          
            Sir
            Charleston 27th. March 1800
          
          I received yesterday your orders to proceed with my Company to New York. The Agent of the W: D here Mr Crafts, has engaged our passage in the South Carolina, Capt. Pelor, who proposes to sail on the 5th. April. I have the honor to be Sir with the highest respect Your Mo: obdt. hl st:
          
            Francis K: Huger
            Capt. 2d Regt. Arts. & Engrs.
          
          The Honble Major Gl. Hamilton
        